MORRIS, District Judge.
The question submitted to this court upon the pleadings in the above-entitled case, and in the other similar cases against other defendants, is whether the act of the Legislature of Maryland of 1904 (Acts 1904, p. 601, c. 339) passed April 12,1904, after the plaintiff’s rights had accrued and after these suits were instituted, is in contravention of the clause of the Constitution bf the United States inhibiting the enactment by a state of any law impairing the obligation of contracts. This question has been decided favorably to the contention of the plaintiff by District Judge Archbald in the case of Knickerbocker Trust Company v. Myers, in the Circuit Court of the United States for the Middle District of Pennsylvania, November 20, 1904 (133 Fed. 764), which decision was affirmed on appeal June 19, 1905, by the Circuit Court of Appeals for the Third Circuit (139 Fed. 111).
I agree with the conclusions announced in the decisions in the above-cited case, and the able opinions of District Judge Archbald in the Circuit Court and of Circuit Judge Gray in the Circuit Court of Appeals render it unnecessary for me to attempt to add anything to what they have already said.